Citation Nr: 0210313	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  94-42 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal on 
the issue of entitlement to service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury.  

2.  Entitlement to an initial compensable rating for genital 
herpes, prior to April 29, 1997.  

3.  Entitlement to a rating in excess of 10 percent for 
genital herpes.  

4.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1975 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1994 and January 1998 rating decisions of 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2000, the Board remanded the issues noted on the 
preceding page to the RO for further development.  In 
particular, the Board informed the veteran that the record 
did not show that he had filed a substantive appeal on the 
issue of entitlement to service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury.  He and his representative were provided 60 days from 
the date of the Board's decision to present written argument, 
additional evidence, or to request a personal hearing on the 
matter.  No argument or evidence was presented, and a request 
for a hearing was not received.  

In a May 2002 rating decision, the RO granted a 10 percent 
rating for the veteran's genital herpes, effective May 29, 
1997.  Since the RO has, in effect, assigned staged ratings 
for this disability, the matter was separated into two issues 
as reflected on the preceding page.  

In March 2000, the Board referred to issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities to the RO for 
development based on a statement made by the veteran's 
representative in May 1999.  The veteran's representative has 
again referenced the issue in a June 2002 statement in lieu 
of VA Form 646.  A review of the file reveals that the issue 
has not yet been adjudicated.  It is referred to the RO for 
appropriate development.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran's claim for service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury was denied by the RO in a March 24, 1994 rating 
decision which was mailed to the veteran on March 30, 1994; 
the veteran filed a notice of disagreement with that decision 
which was received by the RO on July 25, 1994.  

3.  A statement of the case pertaining to these issue of 
entitlement to service connection for a low back disability, 
including secondary to residuals of a right ankle injury, was 
provided to the veteran on September 22, 1994; the cover 
letter advised him of the requirement of filing a substantive 
appeal, the time limit in which to submit the appeal, and 
instructions for requesting additional time.  

4.  The veteran did not file a substantive appeal on the 
issue of entitlement to service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury.  

5.  Prior to April 29, 1997, the veteran's genital herpes was 
not shown to be active.  

6.  From April 29, 1997, the veteran's genital herpes is 
manifested by no more than complaints of pain and a history 
of periodic, recurrent itching and sores limited to the 
genital region.  

7.  On April 21, 1999, prior to the promulgation of a final 
decision in the appeal on the issue of entitlement to an 
increased rating for residuals of a right ankle injury, the 
veteran requested that his appeal on this issue be withdrawn.  



CONCLUSIONS OF LAW

1.  The veteran did not perfect a timely appeal as to his 
claim of entitlement to service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury, and the Board does not have jurisdiction over an 
appeal as to that claim.  38 U.S.C.A. §§ 5107, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303 (2001).  

2.  The criteria for an initial compensable rating for 
genital herpes have not been met prior to April 29, 1997.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7806 (2001).  

3.  For the period beginning April 29, 1997, the criteria for 
a rating in excess of 10 percent for genital herpes, 
including on an extraschedular basis, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(a), (b)(1), 4.1, 4.118, Diagnostic Code 
7806 (2001).  

4.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to an increased 
rating for residuals of a right ankle injury have been met 
and the appeal is dismissed as to that issue.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
including the VCAA, the reasons and bases for VA's decisions, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from the RO, by 
the March 1994, March 1996, January 1998, and May 2002 rating 
decisions, the September 1994 and May 2002 statements of the 
case (SOC), the November 1996 and April 2002 supplemental 
statements of the case (SSOC), the Board's March 2000 remand, 
and by letter communications with the veteran with 
correspondence copies to his representative.  In a March 2000 
letter, the RO requested that the veteran submit the names 
and addresses of his relevant treatment providers, and 
enclosed authorization forms for any non-VA provider 
identified.  He was also reminded that he had 60 days to 
present written argument, additional evidence, or to request 
a hearing on the issue of the timeliness of an appeal on the 
issue of service connection for a low back disability.  In a 
subsequent letter in June 2000, the RO also requested that he 
identify any outstanding medical evidence that would support 
his claim, and provide a history of his employment since 
1990, including documents from his employers.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
communications.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's VA treatment records were 
associated with the file and he was afforded VA examinations 
in May 1998 and September 2000.  There is no indication that 
there exists any evidence which has a bearing on this case 
that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  Timeliness of Appeal

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2001).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (2001).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (2001).  The Court of Appeals 
for Veterans Claims (Court) has held that, if the claimant 
fails to file a substantive appeal in a timely manner, "he 
is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. 
Brown 9 Vet. App. 195, 198-99 (1996); Cuevas v. Principi, 3 
Vet.App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

The evidence of record shows that the RO mailed the veteran 
notification of its decision of March 24, 1994, to deny his 
claim for entitlement to service connection for a low back 
disability, including secondary to residuals of a right ankle 
injury, on March 30, 1994; and that the RO received a notice 
of disagreement from him on July 25, 1994, and mailed a 
statement of the case to him on September 22, 1994.  However, 
a review of the record in March 2000 revealed that the 
veteran had not filed a substantive appeal pertaining to this 
issue.  In the March 2000 remand, the Board notified the 
veteran that VA had not received a substantive appeal with 
respect to this issue, despite the fact that the RO had 
certified the issue to the Board.  The Board explained that 
it had the authority to adjudicate the issue of the 
timeliness of a substantive appeal in the first instance, as 
provided in VAOPGCPREC 9-99; and informed the veteran that he 
had 60 days from the date of the mailing of the Board's 
decision to present argument or additional evidence relevant 
to the Board's jurisdiction of the matter, or to request a 
hearing to present oral argument on the matter.  No response 
was received from either the veteran or his representative.  

Therefore, the Board finds that the veteran failed to perfect 
a timely appeal on the issue of entitlement to service 
connection for a low back disability, including secondary to 
residuals of a right ankle injury.  A substantive appeal was 
not received within 60 days after the mailing of the 
statement of the case on September 22, 1994, or within one 
year after notice of the March 24, 1994 rating decision (on 
March 30, 1994).  Accordingly, he is now statutorily barred 
from appealing the March 1994 rating decision pertaining to 
this issue, and the Board may not reach the merits of this 
claim, but must dismiss the appeal.  See Roy, supra.  This 
action in no way prevents the veteran from reopening his 
claim with new and material evidence in an attempt to 
establish service connection for the claimed disability.  

II.  Increased Rating for Genital Herpes

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  
However, separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings, in cases involving the initial rating of a 
service-connected disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

Genital herpes does not have its own diagnostic code.  The 
regulations provide that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Rating will 
not be assigned to organic diseases and injuries by analogy 
to conditions of functional origin.  38 C.F.R. § 4.20 (2001).  

In a January 1998 rating decision, the RO found that there 
was clear and unmistakable error in a July 1996 rating 
decision which denied service connection for genital herpes.  
The RO granted service connection for genital herpes and 
rated the disability analogously to eczema, which, similar to 
herpes, includes manifestations of open sores and itching as 
well as constitutional involvement at a more severe level.  
Initially, the RO assigned a noncompensable rating, effective 
October 23, 1995, the date of the veteran's initial claim.  
In a May 2002 rating decision, the RO assigned a 10 percent 
rating for the genital herpes, effective April 29, 1997.  

Diagnostic Code 7806 provides that eczema, with slight, if 
any, exfoliation, exudation or itching, and if on a 
nonexposed surface or small area, is assigned a 
noncompensable rating.  With exfoliation, exudation or 
itching and if involving an exposed surface or extensive 
area, a 10 percent rating is assigned.  A 30 percent rating 
is warranted where there is exudation or constant itching, 
extensive lesions, or marked disfigurement, and a 50 percent 
rating is warranted where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  A note provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  


A.  Initial Compensable Rating Prior to April 29, 1997

VA outpatient treatment records, dated from April 29, 1997 to 
October 16, 1997, reflect that the veteran stated that he had 
contracted genital herpes in 1978.  On April 29, 1997, he 
reported that he condition had flared up again three days 
prior, and his penis was very painful.  He remarked that he 
had not taken any medication for the disability in many 
years.  Clinical evaluation revealed open scattered lesions 
on the penile shaft.  The assessment was genital herpes.  
Prior VA clinical records, including a VA scars examination 
in October 1994, do not document any complaints related to 
genital herpes.  

Based on the absence of medical evidence reflecting 
documented outbreaks of the genital herpes prior to April 29, 
1997, as well as the absence of any other skin changes in the 
genital area or constitutional symptoms attributable to the 
genital herpes, the Board finds that a compensable rating is 
not warranted prior to April 29, 1997.  The clinical picture 
does not demonstrate disability compatible with the criteria 
for a 10 percent rating, which requires exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  Hence, the claim for an initial compensable 
rating for genital herpes prior to April 29, 1997, is denied.  

B.  Rating in Excess of 10 Percent

In a VA outpatient record dated in April 1998, the veteran 
complained of impotence since taking the medication for his 
genital herpes.  No clinical findings were reported.  

Upon VA examination in September 2000, the veteran complained 
of lesions which caused burning and pain, as well as 
impotence since taking Acyclovir.  Clinical evaluation showed 
a row of pearly papules along the corona of the glans of the 
penis.  There was no evidence of active vesicles or erosions.  
There was no inguinal lymphadenopathy, and no systemic or 
nervous manifestations.  There was also no evidence of 
ulceration, exfoliation, or crusting.  The examiner concluded 
that there was no current evidence of herpes, although the 
history was suggestive of the disease, and he noted that he 
pearly penile papules were benign angiofibromas of a normal 
variant.  

A VA outpatient report dated February 12, 2001, revealed that 
the veteran reported that the current outbreak had been 
present for almost three weeks.  Physical examination showed 
the presence of tiny ulcerations on the prepuce.  On February 
27, 2001, clinical evaluation showed the presence of a white 
ring around the foreskin of the shaft of the penis.  There 
were no open areas, and no drainage or odor.  It was noted 
that the veteran did not have swollen testicles as he had 
previously reported.  

Based on this clinical evidence, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
veteran's genital herpes.  Although he continues to 
experience outbreaks of the condition, the symptoms 
associated with those outbreaks do not meet the criteria for 
a 30 percent rating under Diagnostic Code 7806.  The evidence 
does not demonstrate constant itching or exudation, extensive 
lesions, or marked disfigurement.  Furthermore, there is no 
evidence of systemic or nervous manifestations associated 
with the genital herpes.  Consequently, the claim for a 
rating in excess of 10 percent for this disability is denied.  

In the May 2002 rating decision and May 2002 statement of the 
case, the RO considered the matter of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (2001).  Consequently, the 
matter must be addressed in this decision.  Although the 
Board has no authority to grant an extraschedular rating in 
the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  
VAOPGCPREC 6-96; see Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) [the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required]; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) [the Board may affirm a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].  

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.  
Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  38 C.F.R. 
§ 3.321(b)(1) (2001); Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  "An 
exceptional case includes such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for his genital herpes.  Moreover, there is 
no objective evidence that his genital herpes has markedly 
interfered with employment.  While the record reflects that 
he is currently unemployed, there is no medical evidence 
which ascribes such unemployment to his service-connected 
genital herpes.  In June 2002, the veteran's representative 
asserted that if the veteran were employed, the recurring 
outbreaks of genital herpes would cause interference with any 
employment.  However, the clinical findings discussed in the 
medical reports do not support this assertion, and the 
veteran has not submitted any employment records documenting 
such interference.  

Accordingly, the Board finds that there is no objective 
medical evidence which demonstrates anything exceptional or 
unusual about the veteran's service-connected genital herpes 
which is not contemplated in the criteria in VA's Schedule 
for Rating Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating during 
the relevant time periods, including on an extraschedular 
basis, the benefit-of-the-doubt doctrine does not apply.  

III.  Increased Rating for Residuals of a Right Ankle Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

In a document received by the RO on April 21, 1999, the 
veteran stated that he wished to withdraw his appeal on the 
issue of entitlement to an increased rating for the service-
connected residuals of a right ankle injury.  Since he has 
withdrawn this appeal, there remain no allegations of errors 
of fact or law for appellate consideration on this matter.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue, and it is dismissed without 
prejudice.  



ORDER

The appeal on the issue of entitlement to service connection 
for a low back disability, including secondary to residuals 
of a right ankle injury, is dismissed.  

An initial compensable rating for genital herpes prior to 
April 29, 1997 is denied.  

A rating in excess of 10 percent for genital herpes is 
denied.  

The appeal on the issue of entitlement to an increased rating 
for residuals of a right ankle injury is dismissed.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

